United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 17, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-20898
                        Conference Calendar



KENNETH WAYNE GLOVER,

                                     Plaintiff-Appellant,

versus

TEXAS BOARD OF PARDONS & PAROLES; TEXAS BOARD OF CRIMINAL
JUSTICE,

                                     Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-03-CV-384
                      --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Kenneth Glover, TDCJ-ID # 1198161, appeals the district

court’s dismissal of his 42 U.S.C. § 1983 complaint as frivolous.

He challenges the district court’s certification that in forma

pauperis (IFP) status should not be granted on appeal because the

appeal is not taken in good faith.    See Baugh v. Taylor, 117 F.3d
197, 202 (5th Cir. 1997).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-20898
                                  -2-

     Glover’s claims involve various policies and procedures of

the Texas Board of Pardons and Paroles that have resulted in his

repeated reincarcerations.    A favorable ruling on Glover’s claims

would call into question the validity of his parole revocations.

The district court’s determination that Glover may not obtain

relief under 42 U.S.C. § 1983 until his parole revocation is

reversed or otherwise called into question was not erroneous.

See Heck v. Humphrey, 512 U.S. 477, 486-87 (1994); Littles v.

Bd. of Pardons and Paroles Div., 68 F.3d 122, 123 (5th Cir.

1995); Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir. 1997).

     Glover has not shown that the district court erred in

certifying that an appeal would not be taken in good faith.

Accordingly, we uphold the district court’s order certifying

that the appeal presents no nonfrivolous issues.    We also DENY

Glover’s motions for en banc hearing and for an evidentiary

hearing.   Glover’s appeal is without arguable merit and is

frivolous.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   Therefore, his appeal is DISMISSED.   See Baugh, 117 F.3d

at 202 n.24; 5TH CIR. R. 42.2.

     The dismissal of this appeal and the district court’s

dismissal of Glover’s complaint as frivolous each count as a

strike under 28 U.S.C. § 1915(g).    See Adepegba v. Hammons,

103 F.3d 383, 387 (5th Cir. 1996).    Because Glover’s prior

42 U.S.C. § 1983 complaint also was dismissed as frivolous by the

district court, that dismissal also counts as a strike.    See id.;
                             No. 03-20898
                                  -3-

Glover v. Texas Board of Pardons and Paroles, No. H-01-51

(S.D. Tex. Jul. 25, 2001).    Because he has accumulated three

strikes, Glover may no longer proceed IFP in any civil action or

appeal filed while he is incarcerated or detained in any facility

unless he is under imminent danger of serious physical injury.

See 28 U.S.C. § 1915(g).

     MOTIONS DENIED; APPEAL DISMISSED; 28 U.S.C. § 1915(g)

SANCTIONS IMPOSED.